Citation Nr: 1339156	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  12-23 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for coronary artery disease.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel
 

INTRODUCTION

The Veteran served on active duty from March 1970 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which granted service connection for coronary artery disease, and assigned an initial 30 percent rating, effective August 31, 2010.  

In connection with this appeal, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge in November 2012; a transcript of that hearing is associated with the record on appeal.

As explained below, the Board finds a TDIU claim was raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), such that the Board has taken jurisdiction of the issue and included such on the title page.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file reveals a transcript of the November 2012 Board hearing as well as relevant VA treatment records dated through October 2012, which were associated with the record after the issuance of the most recent supplemental statement of the case in June 2012.  However, as the claims are being remanded, the agency of original jurisdiction (AOJ) will have the initial opportunity to consider such records.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the current nature and severity of his coronary artery disease.  In this regard, the Board observes that he was last examined by VA in October 2011, but was not administered a stress test to determine his metabolic equivalent (MET) level.  Rather, the examiner estimated the Veteran's MET level based on his responses.  As MET data is required for the rating criteria, the Board finds a new VA examination, which includes a stress test, is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Moreover, the Veteran has suggested an increased in symptomatology associated with his coronary artery disease in that he has reported difficulty breathing, is tired all of the time, and cannot do anything physical.  Therefore, a new examination is necessary in order to assess the current nature and severity of the Veteran's coronary artery disease.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Additionally, during his hearing, the Veteran testified that he receives Social Security Supplemental Income based, in part, on his coronary artery disease, and that he has applied for Social Security Disability benefits.  Given that these records could be relevant in substantiating the Veteran's claims, VA has a duty to make reasonable efforts to obtain these records.  38 C.F.R. § 3.159(c)(2); see Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that if there is a reasonable possibility that SSA records are relevant to a claim, VA is required to assist the claimant in obtaining the identified records).

The Veteran also testified that he receives ongoing care for his coronary artery disease from a private physician in Torrington, Connecticut, through HUSKY Health; these records should be obtained on remand.  The Board further notes that the Veteran receives treatment for his coronary artery disease through the Connecticut VA Health Care System.  The most recent treatment records contained in the claims file are dated in October 2012.  Therefore, while on remand, any treatment records from the Connecticut VA Health Care System, dated from October 2012 to the present, should be obtained for consideration in the Veteran's appeal.

Lastly, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  See Rice, supra.  Here, the Veteran has submitted statements and testified that his coronary artery disease renders him unable to perform his previous labor-based occupation, and has intimated that he lacks the skills for a desk job.  See Board Hearing Transcript at p. 9.  Accordingly, the issue of entitlement to a TDIU has been raised by the evidence of record in this case.  Therefore, upon remand, the agency of original jurisdiction should conduct all appropriate development, to include providing the Veteran with Veterans Claims Assistance Act of 2000 (VCAA)-compliant notice as to a TDIU, requesting him to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), obtaining outstanding treatment records, and obtaining an opinion regarding the effect the Veteran's coronary artery disease has on his employability.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice that informs him of the evidence and information necessary to establish entitlement to a TDIU.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  Obtain from the Social Security Administration the records pertinent to the Veteran's claims for Social Security Supplemental Income/Disability as well as the medical records relied upon concerning those claims.  If the records are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).
 
3.  Obtain all VA treatment records from the Connecticut VA Health Care System, dated from October 2012 to the present, pertaining to the Veteran's coronary artery disease.  All reasonable attempts should be made to obtain any identified records.  If the records are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

4.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, so as to allow VA to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private records, including those pertaining to care for his coronary artery disease from a private physician in Torrington, Connecticut, through HUSKY Health.  If the Veteran responds, assist him in obtaining any additional evidence identified.  If the records are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

5.  After all outstanding records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the current level of severity of his service-connected coronary artery disease.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  Following the examination, the examiner should address the following:

a) Describe all symptoms caused by the service-connected coronary artery disease, as well as the severity of each symptom.  The examiner should assess the Veteran's workload of METs and left ventricular ejection fraction.

b) The examiner should describe what type of employment activities would be limited due to the service-connected coronary artery disease.  

c)  The examiner should render an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected coronary artery disease, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

 The examiner should consider the Veteran's complaints of difficulty breathing and extreme fatigue.  All opinions expressed must be accompanied by supporting rationale. 

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the June 2012 statement of the case.  If the benefits sought on appeal are denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


